        Case 3:15-cv-01857-SI        Document 342   Filed 08/16/19     Page 1 of 6




Joshua M. Sasaki, P.C., OSB No. 964182
josh.sasaki@millernash.com
Nicholas H. Pyle, OSB No. 165175
nicholas.pyle@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower
111 S.W. Fifth Avenue
Portland, Oregon 97204
Telephone: 503.224.5858
Facsimile: 503.224.0155

Christine M. Reilly (pro hac vice)
creilly@manatt.com
John W. McGuinness (pro hac vice)
jmcguinness@manatt.com
MANATT, PHELPS & PHILLIPS LLP
11355 W. Olympic Blvd.
Los Angeles, CA 90064
Telephone: 310.312.4000
Facsimile: 310.312.4224

John Maston O’Neal (pro hac vice)
john.oneal@quarles.com
Zachary S. Foster (pro hac vice)
zachary.foster@quarles.com
QUARLES & BRADY LLP
Two N. Central Avenue
One Renaissance Square
Phoenix, Arizona 85004-2391
Telephone: 602.229.5200
Facsimile: 602.229.5690

Attorneys for Defendant
ViSalus, Inc.

                           UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

LORI WAKEFIELD, individually and on          No. CV No. 3:15-cv-01857-SI
behalf of all others similarly situated,
                                             DEFENDANT’S OBJECTIONS
              Plaintiff,                     AND MOTION TO STRIKE
       vs.
                                             Oral Argument Requested
VISALUS, INC., a Nevada corporation,

              Defendant.
         Case 3:15-cv-01857-SI         Document 342        Filed 08/16/19     Page 2 of 6




I.     INTRODUCTION

       This Court’s July 31st Order directed Plaintiff to address two discrete issues: (1) waiver

and (2) the appropriateness of a new trial regarding calls made after October 7, 2015. Dkt. 337.

Plaintiff’s 28-page sur-reply to these two simple questions exceeds the scope of these questions

by raising new issues and proposals and by proffering new and objectionable evidence. This

Court should ignore and strike Shawn Davis’ declaration, (Dkt. 341), and pages 11–20 of

Plaintiff’s sur-reply, (Dkt. 340). Further, assuming that this Court were to entertain Plaintiff’s

new suggestion to enter a partial judgment now, this Court should reject that proposal because it

is unworkable and ignores all the meritorious reasons for decertification, previously briefed at

length, which apply equally to all calls, whether before or after October 7, 2015.
II.    DISCUSSION

       Waiver. Plaintiff’s response to the issue of waiver rehashes prior arguments, relies on

non-binding out-of-circuit authority, and ignores the binding precedent Visalus cited. Dkt. 327

at 12, n.28; Dkt. 335 at 21-24. ViSalus relies on its prior briefing and will not burden the Court

with further briefing unless it has further questions..

       New Trial for Post-October 2015 calls. On the second issue, Plaintiff asserts that “there

is no need for … a new trial for the calls made after October 7, 2015.” Dkt. 340 at 1. That was

all Plaintiff needed to say. But Plaintiff could not resist going further, thereby raising new

matters requiring objections and responses.

       Plaintiff requests that the Court enter a “partial judgment” for over $61 million “without

any further proceedings,” based on the purportedly “uncontradicted evidence” that the jury’s

verdict “necessarily” includes at least 123,758 calls made after October 7, 2015. Dkt. 340 at 1,

11, 17, 20. Plaintiff supports this request with a declaration from Shawn Davis, Edelson PC’s

staff employee, purporting to testify as to how many “Winback” calls with an “Answering

Machine” disposition code were made to phone numbers with valid U.S. area codes after

October 7, 2015. Dkt. 341; Dkt. 340 at 1. Plaintiff’s request and supporting declaration are

unfounded and should be stricken or ignored.



                                                 -1-
         Case 3:15-cv-01857-SI        Document 342        Filed 08/16/19     Page 3 of 6




       First, this Court should not enter any judgment—partial or otherwise—before deciding

ViSalus’ motion to decertify the class. Plaintiff’s request for partial judgment seeks to sweep

ViSalus’ decertification motion under the rug. Also, despite Plaintiff’s steadfast focus on a

consent argument arising from the FCC’s retroactive waiver (in the context of merit issues rather

than decertification issues no less), individual consent issues are merely one reason, among many

others as previously briefed, demonstrating why the class must be decertified. See Dkts. 306,

323, 327, 335.

       Second, the Davis declaration is improper and objectionable on numerous grounds. This
Court did not invite Plaintiff to submit evidence or expert testimony on how many calls were

made after October 7, 2015. Plaintiff’s evidence raises factual disputes that have no bearing on

the decertification issues pending before the Court. The merits of a consent defense or whether a

judgment should be entered, and in what amount, is simply not relevant at this juncture.

       The Davis declaration also lacks foundation, is speculative, contains inadmissible

hearsay, constitutes improper expert testimony, and perhaps most importantly, is simply wrong.

Once again, Mr. Davis is attempting to rely on third-party tools to render an improper expert

opinion. He does not identify which Google tool he used, nor is he qualified to testify as to its

reliability. See Davis Decl. ¶ 7, Dkt. 341 (relying on a Google phone number library to

determine the number of post-October 7, 2015 calls and stating that “[a] large number of

software developers throughout the world rely on and embed this library into their applications”).

This Court already rejected a similar attempt to provide improper expert testimony at trial.

       Additionally, Plaintiff is attempting to present new evidence never introduced at trial.

The thrust of Plaintiff’s argument is that the Court can identify the calls supposedly made to

class members after October 7, 2015, by simply referencing Exhibit 31, which Mr. Davis asserts

contains “the start and end time of each campaign” and thus can be used to determine which calls

post-date October 7, 2015. But Mr. Davis is not a ViSalus employee and has no personal

knowledge regarding how to read or interpret Exhibit 31. Plaintiff produced no evidence or

testimony at trial explaining if or how Exhibit 31 could be used to determine the date of any



                                               -2-
           Case 3:15-cv-01857-SI             Document 342           Filed 08/16/19         Page 4 of 6




alleged call. That was simply not how Plaintiff tried her case. Call dates were not part of

Plaintiff’s evidentiary presentation and not an issue she asked the jury to determine. Instead,

Plaintiff simply asserted that all calls presented, irrespective of date, violated the TCPA.

Plaintiff cannot rely on a narrative entirely from Mr. Davis and her counsel’s unsubstantiated

post-trial testimony to attempt to retroactively prove facts and issues never addressed at trial.

         Even if the Court accepted Plaintiff’s assertion that the campaigns listed in Mr. Davis’

declaration corresponded to calls placed after October 7, 2015, the Court cannot reconcile the

jury’s verdict with Plaintiff’s request for a partial judgment. Plaintiff asked the jury to find that

ViSalus violated the TCPA for 1,927,928 calls, but the jury returned a verdict for 1,850,336

calls. Plaintiff’s speculation aside, the jury was not asked to, and did not explain, the 77,592-call

disparity. No one can credibly determine which calls the jury determined did not violate the

TCPA. It is plausible that some or all of these calls occurred after October 7, 2015, and any

assertion to the contrary is based on nothing more than pure conjecture. Moreover, because the

jury did not explain the 77,592 call disparity, it cannot be assumed that every “answer machine”

call is necessarily violative, which is a critical (and flawed) assumption upon which the Davis

declaration relies in arriving at its $61 million “partial judgment” figure. Finally, there is a high

likelihood that a substantial number of the landlines called after October 7, 2015 were home

business lines, for which there is no TCPA violation. 1 Consequently, notwithstanding

Mr. Davis’ declaration, the Court cannot enter a judgment in Plaintiff’s favor as to any post-

October 7, 2015 calls.

         Plaintiff’s remaining arguments only further demonstrate the complexities of the issues

regarding the class and reinforce why decertification is required. For example, Plaintiff argues

that additional discovery “is also likely to show that many (if not most) class members who used

such a[n] [application] form did not check the ‘phone’ box.” Dkt. 340 at 23. Assuming this



1
  There are numerous other problems with the Davis declaration, including the fact that it is unclear exactly how the
spreadsheets were culled. There could still be duplicates, foreign phone numbers, entities, test contacts, etc.
included in that tally.




                                                        -3-
         Case 3:15-cv-01857-SI         Document 342       Filed 08/16/19      Page 5 of 6




inquiry is relevant, this alone demonstrates that an individualized inquiry would need to be

undertaken for every class member to determine which communication preferences each member

may or may not have selected. Plaintiff’s discussion of various “possible scenarios and possible

ways to address them” in order to make the case “manageable” also proves this very point. Dkt.

340 at 24.

       Lastly, Plaintiff attempts to delay this case by requesting that the Court reopen discovery

or grant an indefinite stay while its petition for reconsideration is pending before the FCC. This

request should be denied. Further discovery is not necessary or appropriate to decide ViSalus’

decertification motion. ViSalus has already submitted examples of consent in the form of

application forms pertaining to certain class members who enrolled with ViSalus before October

16, 2013. See Dkt. 328-1 through 328-36 (filled-out enrollment forms attached to the Gidley

Declaration); Dkt. 329 (Haule declaration, confirming each enrollment form attached to the

Gidley Declaration matches a member of the KCC Class List). There is nothing more to be

gained through further discovery on decertification issues. Similarly, Plaintiff’s belated attempt

to clawback the FCC’s Order granting a retroactive waiver is also not grounds to delay a ruling

on ViSalus’ motion for decertification. As Plaintiff concedes, “[i]t is not possible to say how

long it will take the Commission to resolve that petition.” Dkt. 340 at 27. After all, it took the

FCC nearly two years to decide ViSalus’ initial petition requesting a retroactive waiver. It is

possible that the FCC may never rule on Plaintiff’s petition for reconsideration.

III.   CONCLUSION

       The Court should strike or ignore the Davis declaration, (Dkt. 341), and pages 11–20 of

Plaintiff’s sur-reply, (Dkt. 340). The Court should also decertify the class for all the reasons

presented in ViSalus’ decertification briefing. (Dkts. 306, 323, 327, 335).




                                                -4-
        Case 3:15-cv-01857-SI   Document 342    Filed 08/16/19    Page 6 of 6




Dated: August 16, 2019           MANATT, PHELPS & PHILLIPS, LLP


                                 By: /s/ Christine M. Reilly
                                     CHRISTINE M. REILLY
                                     Attorneys for Defendant
                                     VISALUS, INC.

                                     John W. McGuinness (pro hac vice)
                                     jmcguinness@manatt.com
                                     MANATT, PHELPS & PHILLIPS LLP
                                     11355 W. Olympic Blvd
                                     Los Angeles, CA 90064
                                     Telephone: 310.312.4000
                                     Facsimile: 310.312.4224

                                     Joshua M. Sasaki, P.C., OSB No. 964182
                                     josh.sasaki@millernash.com
                                     Nicholas H. Pyle, OSB No. 165175
                                     nicholas.pyle@millernash.com
                                     MILLER NASH GRAHAM & DUNN LLP
                                     3400 U.S. Bancorp Tower
                                     111 S.W. Fifth Avenue
                                     Portland, Oregon 97204
                                     Telephone: 503.224.5858
                                     Facsimile: 503.224.0155

                                     John Maston O’Neal (pro hac vice)
                                     john.oneal@quarles.com
                                     Zachary S. Foster (pro hac vice)
                                     zachary.foster@quarles.com
                                     QUARLES & BRADY LLP
                                     Two N. Central Avenue
                                     One Renaissance Square
                                     Phoenix, Arizona 85004-2391
                                     Telephone: 602.229.5200
                                     Facsimile: 602.229.5690




                                       -5-
